Citation Nr: 0807620	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  03-07 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that granted service connection for 
PTSD and assigned a 30 percent evaluation, effective May 26, 
2000.  

In June 2004, the veteran and his spouse testified before a 
former Veterans Law Judge sitting at the Atlanta RO.  A copy 
of the hearing transcript is associated with the claims 
folder and has been reviewed.  

In November 2004 and June 2006, the Board remanded the claim 
for further development.  

In a March 2006 letter, the RO offered the veteran an 
additional personal hearing, as the Veterans Law Judge who 
conducted the June 2004 personal hearing is no longer 
employed by the Board.  In the following month, the veteran 
indicated that he did not want an additional hearing.  

In the June 2006 remand, the Board noted that in a February 
2006 statement, the veteran's representative indicated that 
the veteran should be entitled to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU) because he found unemployable by the Social 
Security Administration (SSA), partly due to his PTSD.  
Although the Board referred the issue to the RO for 
appropriate action, it does not appear that any action was 
taken with respect to this claim.  As such, and in light of 
the Board's favorable determinations, the Board again refers 
the veteran's informal TDIU to the RO for further 
development.  


FINDINGS OF FACT

1.  For the period prior to July 29, 2005, the veteran's 
service-connected PTSD was primarily manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
panic attacks, impaired memory, some suicidal ideation, 
disturbances of motivation and mood, and a need for social 
isolation.  

2.  Since July 29, 2005, the veteran's PTSD has been 
productive of occupational and social impairment, with 
deficiencies in most areas, and difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting, and an inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  For the period prior to July 29, 2005, the criteria for a 
50 percent rating for PTSD were met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  Since July 29, 2005, the criteria for a 70 percent rating 
for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159(c) (2007).  Service medical records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The veteran 
has been medically evaluated in conjunction with his claim.  
The duties to notify and assist have been met.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In this case, because the appeal ensues from the veteran's 
disagreement with the evaluation assigned in connection with 
the original grant of service connection, the potential for 
the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

In accordance with the rating schedule, PTSD is evaluated 
under the general rating formula for mental disorders.  A 30 
percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).

The Board observes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) and the United 
States Court of Appeals for Veterans Claims (Court) have held 
that the symptoms listed in 38 C.F.R. § 4.130 are the 
appropriate rating criteria for evaluating psychiatric 
disabilities, and that the criteria listed in the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) 
supplement, but do not replace, the criteria listed in the 
general rating formula.  Sellers v. Principi, 372 F.3d 1318, 
1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  

Further, the Board notes that the Court has recognized that a 
GAF score is based on a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  In addition, the Court has held 
that a GAF score is only one factor in determining a 
veteran's disability rating.  See Brambley v. Principi, 17 
Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 
14 (2001)

Private treatment record dated in May 2000 provided by Dr. 
Reddy show complaints of flashbacks, nightmares, depression.  
The physician noted that the veteran's affect was congruent, 
and his mood was depressed.  Axis I diagnosis was generalized 
anxiety disorder, depression, not otherwise specified, and a 
history of PTSD.  GAF score was 50.

According to a May 2000 treatment record, the veteran 
complained mostly of depression and nervousness.  He reported 
nightmares, and flashbacks.  On examination, he was alert, 
anxious, nervous, and tense.  There was no evidence of 
suicidal or homicidal ideations or intent.  Thought processes 
were good.  No hallucinations were noted.  Assessment was 
PTSD, chronic and severe.   

On August 2001 VA examination, the veteran was polite, 
cooperative, alert, oriented, relevant, and coherent.  There 
was no evidence of psychotic signs.  His affect was 
appropriate, and his mood appeared to be within normal 
limits.  He did not appear to be in any acute distress.  He 
related his symptoms and experiences in vague and ambiguous 
terms.  Axis I diagnosis was generalized anxiety disorder, 
and alcohol abuse by history.

In May 2002, the veteran was admitted to the VA Medical 
Center in Dublin for phase I of the "PCT" intensive 
rehabilitation program.  He was discharged the following 
month with an Axis I diagnosis of PTSD from Vietnam, 
continuous; Anxiety; Depression; and History of alcohol 
dependency, in remission.  GAF score was 50 to 55.

The Social Security Administration deemed the veteran 
disabled since May 2002 due to PTSD; major depressive 
disorder; and alcohol dependency in remission.

In July 2002, the veteran presented for a VA examination.  
During the interview, he was polite and cooperative.  His 
affect seemed moderately constricted, and his mood was 
dysthymic.  He was alert, oriented, relevant, and coherent.  
There were no evidenced signs of psychosis.  The veteran 
described his problems somewhat ambiguously and vaguely.  The 
examiner noted that the veteran had been previously diagnosed 
with PTSD by a psychiatrist in the mental health clinic.  
Although the examiner indicated that the veteran did not 
present the typical PTSD symptoms during his examination, he 
was not going to challenge the PTSD diagnosis.  Axis I 
diagnosis was PTSD by history, alcohol abuse by history, and 
dysthymic disorder.  Global Assessment of Functioning Score 
was 70.

As noted, in a July 2002 rating decision, the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation, effective May 26, 2000.  The veteran contends 
that the currently assigned 30 percent evaluation does not 
adequately reflect the severity of his PTSD.

In August 2002, the veteran was admitted to the PCT Phase II 
Intensive Rehab Program at Dublin VAMC.  The objective was to 
identify coping skills to reduce anger effectively.  Axis I 
discharge diagnosis was PTSD, chronic; History of alcohol 
dependency, in remission.  GAF score was 45-49.

The case was transferred to a psychologist at the Macon 
Community Based Outpatient Clinic.  In October 2002, the 
veteran presented to his appointment appropriately dressed 
and capable of handling his personal hygiene.  He was 
coherent and oriented as to time, place, and person.  His 
memory was intact for most information that was asked of him.  
His judgment was intact.  No thought disorder was indication 
during the interview or on testing.  He reported occasional 
sleep disturbance.  When asked about nightmares, he could not 
relate any.  He spoke in generalities about his involvement 
in combat and could not relate any one particular incident 
that affected him directly.  Axis I diagnosis was PTSD; 
dysthymia; and alcohol abuse.  GAF score was 70.

According to private clinical notes dated in September and 
October 2002, Dr. Reddy provided counseling following the 
veteran's rehab program.  According to the notes, the veteran 
reported that his sleep was adequate, and his appetite was 
fair.  He reported feeling irritable, "stressed out," and 
anxious, as well as being indecisive and angry, at times.  He 
also complained of difficulty concentrating and being 
forgetful.  His affect was constricted.  He denied any 
auditory or visual hallucinations, or suicidal or homicidal 
ideations.  During examinations, he appeared anxious.  
Impression was PTSD.  

According to a January 2003 VA telephone Triage Care note, it 
appeared that the veteran was experiencing repeated and 
unexpected bouts of anxiety.

In May 2003, the veteran was admitted to PCT Phase III 
Intensive Rehab Program at Dublin VAMC.  He complained of 
exacerbation of chronic anxiety, depression, and nightmares.  
Psychological testing was administered.  On the Beck 
Depression Inventory, the veteran received a raw score of 37, 
which represents a severe range of depression.  He reported 
moderate sadness, feelings of failure worry about physical 
problems, and percentile for state anxiety, and in the 86th 
percentile for trait anxiety; those scores represent moderate 
to severe anxiety.  Discharge diagnosis was PTSD; anxiety; 
depression; and alcohol dependency, in remission.  GAF score 
was 45-50.  Based on the testing scores, the supervisory 
psychologist noted that the veteran's depression was severe, 
and his anxiety was moderate to severe, which is consistent 
with a diagnosis of PTSD.

In a June 2003 rating decision the RO granted a temporary 100 
percent evaluation, effective May 5, 2003, due to 
hospitalization over 21 days.  A 30 percent evaluation was 
assigned from June 1, 2003. 

In August 2003, the veteran presented at the emergency room 
of Coffee Regional Medical Center complaining that he had run 
out of his medication and he was afraid that he would hurt 
himself.  Impression was anxiety/panic reaction.

According to an April 2004 VA individual psychotherapy noted, 
the veteran presented with increased anxiety due to external 
stressor.  Continued individual sessions for anxiety 
reduction were recommended.

In January 2005, the veteran was admitted to the domiciliary 
at Car Vinson VAMC to attend an 8 week PTSD program.  At the 
time of admission, the veteran complained of exacerbation of 
anxiety and anger.

On February 2005 VA examination, the veteran was fairly 
anxious, but cooperative with good eye contact.  No abnormal 
involuntary movements were noted.  His speech was normal rate 
and tone, coherent, and logical.  His mooed was anxious, and 
his affect was congruent.  He was slightly tearful.  Thought 
processes were logical and goal directed.  His thought 
content was without any auditory or visual hallucinations.  
No paranoia and no suicidal or homicidal ideations.  
Cognitively, he was alert, oriented as to person, place, 
time, and situation.  His memory, both recent and remote, was 
intact.  His concentration, insight, and judgment were fair.  
Axis I diagnosis was PTSD, and possible benzodiazepine abuse.  
GAF score was 45 in that year, and the prior year.

According to an April 2005 VA "PCT" individual note, the 
veteran reported feeling more depressed.  His mood was 
depressed and his affect was somewhat flat.  Diagnosis was 
PTSD, combat related; and major depression.

During a July 29, 2005 VA outpatient visit, the veteran's 
affect was described as flat, and the veteran had difficulty 
maintaining eye contact; assessment was "exacerbation of 
PTSD symptoms and major depression."  

In January 2006, the veteran was accompanied to a VA 
outpatient appointment by a friend.  His friend indicated 
that the veteran had been forgetful, extremely nervous around 
people, and had had at least 3-4 panic attacks in the week 
prior.  Impression by the treating examiner was "PTSD, 
worsening recent symptoms."  

According to a July 2006 VA treatment note, the veteran 
reported feeling more overwhelmed.  His sleep and 
concentration remained impaired with frequent nightmares.  It 
was noted that the veteran was very preoccupied with limited 
eye contact.  Impression was PTSD.  

Also of record are lay statements provided by the veteran's 
wife and friend.  They have observed the veteran exhibiting 
limited eye contact, and "broken and confused" speech.  
They also have observed the veteran having panic attacks.  

On August 2006 VA examination, the veteran was extremely 
nervous and had difficulty maintaining eye contact.  Also, he 
was physically agitated with tremors and was shaking, at 
times.  During his interview, his eye contact ranged from 
poor to moderate.  His affect was flat to normal.  It was 
flat during those times when he attempted to recollect.  He 
had some cognitive confusion.  His mood appeared to be 
dysthymic.  He was alert and oriented times four.  His speech 
was relevant and coherent.  There was no evidence of 
psychosis or thought disorder. The examiner stated that it 
appeared that the veteran was capable of maintaining minimal 
personal hygiene and other basic activities of daily living.  
His memory appeared impaired, particularly his short term 
memory recall.  Concentration also appeared to be impaired.  
The veteran tended to digress upon his speech and thoughts 
and at times realized that he takes "rabbit trails."  He 
related his experience, problems, and symptoms in an 
appropriate manner and with sincerity.  Axis I diagnosis was 
PTSD, severe.  GAF score was 50.  

According to an October 2006 VA outpatient note, the veteran 
came in on an urgent visit and indicated that he had been 
troubled by suicidal thoughts for weeks.  He was dressed in 
hunting gear.  His response to questions was often slow.  He 
clenched and unclenched his hands, and kept moving them.  He 
was ambivalent about being admitted, and ultimately chose not 
to be admitted.  Axis I diagnosis was major depressive 
disorder, severe; and chronic PTSD.  GAF score as 35.

According to a December 2006 VA outpatient noted, the veteran 
continued to experience considerable anxiety, concentration 
problems, depression, strong needs for relative social 
isolation, and nightmares.  He denied suicidal intent.  
Concentration was impaired.  

In May 2007, the examiner who examined the veteran in August 
2006 provided an addendum after having had the opportunity to 
review the veteran's claims folder.  The examiner indicated 
that he reduced the GAF score from 75 to 60.  The examiner 
indicated that the veteran has received extensive treatment 
and continues to have PTSD symptoms, quite significant at 
times.  He has received specialized treatment through a PTSD 
clinical team residential program on four occasions, has had 
individual therapy, group therapy, and continues to be seen 
for medication management.  It was noted that the veteran's 
condition continued to be in need of treatment. 

Based on a careful review of the record, the Board finds that 
during the period prior to July 29, 2005, an evaluation 50 
percent, and no more, is warranted.  In reaching this 
conclusion, the Board notes that the veteran's PTSD was 
severely disabling, as reflected by the evidence of his 
depressed mood, anxiety, panic attacks and GAF scores that 
generally ranged from 45 to 50.  Scores ranging from 41-50 
denote serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning.  A 
GAF score of 70, however, is indicative of some mild symptoms 
or some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).

The Board further finds that the evidence shows an increase 
in severity of the veteran's PTSD for the period beginning on 
July 29, 2005.  As discussed above, during a July 29, 2005, 
VA outpatient visit, the examiner noted that the there was an 
"exacerbation of PTSD symptoms and major depression."  At 
that time, the veteran's affect was described as flat.  
Subsequent evidence shows that the veteran experienced panic 
attacks more than once a week; some suicidal ideation; 
impairment of short- term memory; disturbances of motivation 
and mood; and a need for social isolation.  Thus, the Board 
concludes that effective July 29, 2005, a 70 percent rating 
is warranted.  Because the Board finds that the condition is 
not productive of total occupational or social impairment, 
however, an evaluation in excess of 70 percent is not 
warranted.

The above determinations are based on application of 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's PTSD reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an evaluations higher than 50 and 70 percent, 
effective prior to and since July 29, 2005, respectively, on 
an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  There 
is no indication that his PTSD results in marked interference 
with employment i.e., beyond that contemplated in the 
assigned ratings.  The condition is also not shown to warrant 
frequent periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  In light of the above, the Board is not required 
to remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 50 percent rating for PTSD, 
effective May 26, 2000, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, an initial 70 percent rating for PTSD, 
effective July 29, 2005, is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


